Exhibit 10.122

 

Compuware FY’YYYY Executive Incentive Plan – Corporate

 



 

Participant Name:

«EmployeeName»

Tier:

«Tier»

Employee Number:

«EENumber»

Annual Base Salary:

«BaseSalaryUsed»

Plan Effective Date:

«effecdate»

 

Purpose

The purpose of the Executive Incentive Plan (the “Plan”) is to motivate
Participants to achieve the annual business plan while positioning the Company
for long-term results, and to provide an opportunity to share in the Company’s
success. The Plan is composed of two parts: an Annual Incentive and a Long-Term
Incentive. The Long-Term Incentive includes both a Performance Cash Award and a
Restricted Stock Unit Plan.

 

Administration

This Plan is administered by the Compensation Committee of the Board of
Directors (“Committee”). The decision to make payouts under this Plan is at the
Committee’s discretion, subject to Board approval.

 

Participant Eligibility

This Plan, effective April 1, YYYY, through March 31, YYYY, supersedes all prior
company incentive plans or arrangements. Participation is limited to
pre-identified members of management or other key employees. Senior management
must evaluate Participant’s work performance and the overall performance of the
organization as satisfactory for the Participant to be eligible for incentive
awards under this Plan.

 

Total Sales Commitments and EPS Performance Targets will not be prorated for
partial time in position. Participants who become eligible for the Plan after
April 1, YYYY, will have any earned awards prorated from the beginning of the
month following eligibility for the Plan. Restricted Stock Units will only be
issued to Participants in the bonus eligible position on or before April 1,
YYYY.

 

Participants who transfer out of the Plan to another Compuware position after
April 1, YYYY, will be eligible to earn a prorated award based on the number of
full months of participation.

 

I.

Annual Incentive

The Participant is eligible for an Annual Incentive Award equal to «AnnIncPerc»
of base salary (as of June 1, YYYY) at target. The Annual Incentive Award is
based on Total Sales Commitments and Company Earnings Per Share “EPS” attainment
levels.

 

The following schedule presents the targets for each performance category,
percentage of payout and the Annual Incentive Award. Each performance category
is independent of the other(s). Award amounts will be pro-rated between
performance levels:

 

% Payout

Total Sales Commitments

USD

Award

«Currency»

 

EPS

USD

Award

«Currency»

50%

$X

«TSCAward50»

 

$X

«EPSAward50»

100%

$X

«TSCAward100»

 

$X

«EPSAward100»

150%

$X

«TSCAward150»

 

$X

«EPSAward150»

 

The EPS target and calculation excludes any restructuring charge or gain on sale
of assets for Fiscal Year YYYY. The Compensation Committee (of the Board of
Directors) has the discretion to include or exclude any extraordinary items
(i.e. acquisitions, divestitures, significant changes in accounting, etc.) in
the calculation of the Company’s performance as it applies to the Performance
Award. The appropriate crediting for each transaction will be determined based
on United States Generally Accepted Account Principles (“US GAAP”). Any
questions will be resolved by the Finance department.

 

--------------------------------------------------------------------------------

Exhibit 10.122

 

Compuware FY’YYYY Executive Incentive Plan – Corporate

 



 

The bonus amount will be determined according to the schedule as detailed above.
Award will be pro-rated between performance levels.

 

Total Sales Commitments is defined as the sum of product license and maintenance
arrangements closed during the fiscal year plus professional services revenue
(which includes application services revenue). Product license and maintenance
arrangements closed during the year are calculated by taking GAAP software
license fees and maintenance fees and adding or subtracting the net change in
deferred license and deferred maintenance revenue.

 

The Annual Incentive Award will be paid as soon as administratively practical
following the close of the fiscal year.

 

II.

Long-Term Incentive

A. Long-Term Performance Cash Award

The Participant is also eligible for a Long-Term Performance Cash Award equal to
«LTPCPerc» of base salary (as of June 1, YYYY) at target. The Long-Term
Performance Cash Award is based upon performance consistent with the performance
measurements used to calculate the Annual Incentive award.

 

No portion of this award is earned or payable until the end of the second year
following the year the performance is measured and achieved (called the “Base
Year”), and is subject to forfeiture if the Participant is not employed at the
time the award is payable (see Termination of Employment section).

 

The following schedule presents the targets for each performance category,
percentage of payout and the Long-Term Performance Cash Award. Each performance
category is independent of the other(s). Award amounts will be pro-rated between
performance levels:

 

% Payout

Total Sales Commitments

USD

Award

«Currency»

 

EPS

USD

Award

«Currency»

50%

$X

«LTTSCAward50»

 

$X

«LTEPSAward50»

100%

$X

«LTTSCAward100»

 

$X

«LTEPSAward100»

150%

$X

«LTTSCAward150»

 

$X

«LTEPSAward150»

 

The Long-Term Performance Cash Award will be paid as soon as administratively
practical following the close of the second fiscal year following the completion
of the Base Year.

 

B. Restricted Stock Unit Award (RSUs)

Each Participant will also receive a number of Restricted Stock Units (RSUs) in
an amount equal to «RSUPerc» of his/her base salary (as of June 1, YYYY) divided
by closing price of Compuware common stock on the last stock exchange trading
day immediately preceding the grant date as directed by the Committee.

 

The RSUs will vest over a period of four years at a rate of 25% on each
anniversary of the Grant Date. At vest, the RSUs will be converted to shares of
common stock. The transition to common stock will occur as soon as practical but
no later than thirty (30) days, after the date on which the RSUs vest.

 

RSUs will only be issued to Participants in the bonus eligible position on or
before April 1, YYYY. The specific terms and conditions of the RSU grant will be
set forth in a Restricted Stock Unit Award Agreement that you will receive
separately.

 

Termination of Employment

In the event that Compuware or the Participant voluntarily or involuntarily
terminates the employment of the Participant prior to the payment of the Annual
Incentive Award or, under the Long-Term Performance Cash Award prior to the end
of the Base Year, the Participant will not receive any portion of the Annual
Incentive Award or the Long-Term Performance Cash Award unless termination is
due to death or total disability.

 

--------------------------------------------------------------------------------

Exhibit 10.122

 

Compuware FY’YYYY Executive Incentive Plan – Corporate

 



 

If, under the Long-Term Performance Cash Award, the Participant terminates
employment before payout of the award but after the end of the Base Year, no
portion of the Long-Term Performance Cash Award will be paid unless the
termination is due to retirement, death, total disability, or reduction in
force.

 

The Executive Vice-President of Human Resources will have the responsibility to
interpret the provisions for determining eligibility for payout for either the
Annual Incentive Award or Long-Term Performance Cash Award.

 

Entitlement to or vesting of RSU grants, if any, in connection with termination
of employment will be governed by the applicable Restricted Stock Unit Award
Agreement.

 

Extraordinary Items

The Committee has the discretion to include or exclude any extraordinary items
(i.e. acquisitions, divestitures, significant changes in accounting, etc.) in
the calculation of the Company’s performance as it applies to the Performance
Award.

 

The appropriate crediting for each transaction will be determined based on
United States Generally Accepted Account Principles (“US GAAP”). Any questions
will be resolved by the Finance department.

 

General

The Plan, together with any subsequent correspondence issued by the Committee,
shall constitute the entire agreement between Compuware and the Participant and
supersedes all contradictory terms, representations or claims, whether written
or oral. Awards will be paid only if the Participant signs a copy of the Plan
and returns it to Compuware. Compuware reserves the right to change or
discontinue this Plan for business or economic reasons at any time without prior
notice. Nothing in the Plan is intended to confer upon the Participant any right
to continued employment.

 

If any dispute arises concerning payments to the Participant under the terms of
this Plan, the Participant agrees not to initiate legal action until he or she
has first presented such concerns directly to the Committee in writing, and
until the Committee has a reasonable time in which to review and address those
concerns. No legal action arising out of this Plan may be brought by either
party more than one year after the cause of action has occurred. This Plan shall
be construed, interpreted, and governed by the laws of «country». In the event
of legal action, the prevailing party shall be entitled to receive from the
opposing party the costs incurred in such legal action, including but not
limited to reasonable attorney's fees.

 

Accepted:

 

[cimg1.gif]
           

«EmployeeName»

Date

 

 

[cimg2.gif]


Peter Karmanos, Jr.

Date

Compuware Chairman and Chief Executive Officer

 

 

 

 

 